In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1581 
CLARENCE M. EASTERLING, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

MICHAEL THURMER, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Eastern District of Wisconsin. 
                 No. 2:14‐cv‐01392‐PP — Pamela Pepper, Judge. 
                                  ____________________ 

   SUBMITTED OCTOBER 18, 2017* — DECIDED JANUARY 5, 2018 
                 ____________________ 

      Before FLAUM, RIPPLE, and ROVNER, Circuit Judges. 
   PER  CURIAM.  Clarence  Easterling,  a  Wisconsin  inmate, 
brought  this  action  against  correctional  officials  under 


                                                 
* We have agreed to decide the case without oral argument because the 

briefs and record adequately present the facts and legal arguments, and 
oral  argument  would  not  significantly  aid  the  court.  Fed.  R.  App.  P. 
34(a)(2)(C). 
2                                                      No. 17‐1581 

42 U.S.C.  § 1983,  contending  that  they  violated  his  constitu‐
tional rights to due process of law and freedom of association 
by  denying  him  visits  with  his  daughter  in  2004  and  2013. 
With respect to the claims based on 2004 events, the district 
court dismissed on the pleadings. It ruled that they were time‐
barred.  With  respect  to  the  claims  based  on  2013  events,  it 
later entered summary judgment for the defendants, conclud‐
ing that other defenses blocked that claim.  
    The  district  court  correctly  ruled  that  Mr.  Easterling’s 
claims arising out of actions taken in 2004 were barred by the 
statute of limitations. The remaining defendants permissibly 
denied him visits in 2013 because he did not use the correct 
procedure to request them. We also have considered Mr. East‐
erling’s other contentions, but none has merit. The judgment 
of the district court is therefore affirmed. 
      
                                  I 
                        BACKGROUND 
    For the claims dismissed as untimely, we rely on facts al‐
leged in Mr. Easterling’s complaint. See Collins v. Vill. of Pala‐
tine, 875 F.3d 839, 842 (7th Cir. 2017). For the remaining claims, 
we  view  the  entire  record  in  the  light  most  favorable  to 
Mr. Easterling. See Murphy v. Rychlowski, 868 F.3d 561, 565 (7th 
Cir. 2017).  
   Mr. Easterling was convicted in 1998 of sexually assaulting 
a minor female and sentenced to probation. In 2001, just be‐
fore he was sentenced to twenty‐five years in prison for armed 
No. 17‐1581                                                                3

robbery,1 his daughter, A.N., was born. He and A.N.’s mother 
share joint custody of her. Mr. Easterling is currently impris‐
oned  at  the  Wisconsin  Secure  Program  Facility,  where  he 
wants A.N. to visit him. 
    In Wisconsin, a minor child can visit an inmate only when 
the inmate complies with a formal visitation process. Wis. Ad‐
min. Code DOC § 309.08(1)(b) (2017). According to a Division 
of Adult Institutions (“DAI”) policy, the inmate must send a 
questionnaire (which solicits the visitor’s consent) to the mi‐
nor’s legal guardian, who must complete and return it to the 
prison.2  The  warden  then  has  discretion  to  deny  visits  if, 
among other reasons, the warden has “reasonable grounds” 
to  believe  that  “the  inmate’s  offense  history  indicates  there 
may be a problem with the proposed visitation” or if “the pro‐
posed  visitor  may  be  subjected  to  victimization.”  Id. 
§ 309.08(4)(f)–(g).  Upon  denial,  which  is  effective  for  six 
months  unless  otherwise  noted,  the  inmate  can  file  a  griev‐
ance challenging the decision, or the prospective visitor can 
write a letter to the warden. Id. § 309.08(1)(f), (6). 
    In 2004, two years after Mr. Easterling’s sentencing, A.N. 
(through  her  mother)  sought  a  visit  with  him  at  the  prison 
where  he  was  then  housed.  After  receiving  the  completed 
questionnaire, Phillip Kingston, the warden of that prison, as‐
sisted by an officer who handled inmate‐visitation requests at 
that time, denied the request. They cited a requirement that 
Mr. Easterling complete sex offender treatment before being 

                                                 
1  Mr.  Easterling’s  total  sentence  comprised  twenty  years’  confinement 

with ten years of extended supervision; five years’ confinement with five 
years of extended supervision; and two, one‐year concurrent terms. 
2 DAI Policy # 309.06.01, available at R.77‐1 at 6–8. 
4                                                        No. 17‐1581 

allowed to visit with his daughter. Mr. Easterling filed an in‐
mate complaint challenging the denial, which prison officials 
dismissed. Mr. Easterling then wrote to the warden in January 
2005,  asking  “if  he  would  ever  be  allowed  to  receive  a  visit 
from  his  daughter.”3  According  to  Mr.  Easterling,  Warden 
Kingston  answered  that  visits  “depended  on  [Easterling]” 
and could occur after “completion of recommended program‐
ming.”4  
    During a prison intake assessment in 2002, a psychologist 
had  recommended  that  Easterling  complete  sex  offender 
treatment as part of his recommended programming. When 
his visitation request was denied in 2005, Mr. Easterling did 
not ask the warden what treatment he needed or if he could 
receive it. He believed that he did not need sex offender treat‐
ment then because, he alleges, he is not a “sex offender” un‐
der Wisconsin law.5 He acknowledges now, however, that he 
would complete such treatment if offered it. (He has been on 
a  department‐wide  waiting  list  for  the  program,  but  only 
those close to their release date receive priority.) 
    Nine years after he was denied visitation, Mr. Easterling 
was transferred to the Wisconsin Secure Program Facility. A 
month  after  his  move,  in  May  2013,  he  sent  information  re‐
quests to defendants Tim Haines (the warden) and Debra Ad‐
ams (his probation and parole agent), asking them if he could 
visit with his daughter. He did not use the formal visitation 


                                                 
3 R.21 ¶ 83.  

4 Id. at ¶ 84. 

5 Id. at ¶¶ 36–47, 54, 69. 
No. 17‐1581                                                        5

process. Warden Haines and Ms. Adams responded to the re‐
quests. Warden Haines told Mr. Easterling that he could file 
an  inmate  complaint.  Mr.  Easterling  complied,  but  Warden 
Haines dismissed it. Ms. Adams explained that he needed to 
complete  sex  offender  treatment,  though  it  is  not  currently 
available and he is not a priority candidate. 
    Mr. Easterling’s next step was this suit. He contends that 
defendants  have  denied  him  visits  with  his  daughter  since 
2004, in violation of his First Amendment right of association 
and due process. The district court entered judgment on the 
pleadings for the defendants associated with the events from 
2004 to 2005. The court reasoned that those events fall outside 
Wisconsin’s six‐year statute of limitations, applicable to § 1983 
actions, see Gray v. Lacke, 885 F.2d 399, 409 (7th Cir. 1989). The 
court also rejected  Mr. Easterling’s arguments  for  extending 
the time to sue. After discovery, the court entered summary 
judgment  for  Warden  Haines  and  Ms. Adams.  It  concluded 
that their responses to Mr. Easterling’s “information requests” 
in  2013  were  not  formal  “denials”  of  visitation,  so  neither 
Warden  Haines  nor  Ms.  Adams  were  liable  for  violating 
Mr. Easterling’s rights. The court also denied Mr. Easterling’s 
requests for a court‐recruited lawyer. 
    
                                 II 
                         DISCUSSION 
    Mr. Easterling now maintains that the defendants have vi‐
olated his due process and First Amendment rights to associ‐
ation since 2004 by denying him visits with his daughter. He 
argues that the defendants may not validly rely on his nearly 
6                                                                 No. 17‐1581 

twenty‐year‐old  conviction  for  sexual  assault  to  justify  that 
denial.  
    Prisoners retain a limited constitutional right to intimate 
association,  established  by  the  Supreme  Court  in  Turner 
v. Safley, 482 U.S. 78, 95–96 (1987), and confirmed in Overton 
v. Bazzetta, 539 U.S. 126, 131–32 (2003). Turner holds that limits 
on prisoners’ rights are valid if “reasonably related to legiti‐
mate penological interests.” 482 U.S. at 89. Overton suggests 
that  limits  on  family  visits  with  a  prisoner  may  violate  that 
rule if “permanent or for a [long] period” or if “applied in an 
arbitrary manner.” 539 U.S. at 137. We therefore have said, al‐
beit in a nonprecedential decision, that a prisoner—even a sex 
offender—who alleges that a permanent ban on visits with his 
minor  children  has  no  legitimate  justification  states  a  valid 
constitutional claim. See Harris v. Donahue, 175 F. App’x 746, 
748 (7th Cir. 2006) (unpublished).  
    Today, we confirm, this time in a published opinion, that 
prison officials may violate the Constitution by permanently 
or arbitrarily denying an inmate visits with family members 
in disregard of the factors described in Turner and Overton.6 In 
                                                 
6  In  this  respect,  we  join  the  weight  of  authority  applying  Overton  v. 

Bazzetta, 539 U.S. 126 (2003), and holding that, although inmates do not 
have an absolute right to visitation, prison officials may not restrict an in‐
mate’s visitation with family members without balancing the inmate’s in‐
terests against legitimate penological objectives. See, e.g., Dunn v. Castro, 
621 F.3d 1196, 1205 (9th Cir. 2010) (noting that “prisoners do not have an 
absolute right to visitation, [because] such privileges are necessarily sub‐
ject to the prison authorities’ discretion, provided their administrative deci‐
sions  are  tied  to  legitimate  penological  objectives”  (emphasis  added)); 
Wirsching v. Colorado, 360 F.3d 1191, 1201 (10th Cir. 2004) (upholding de‐
nial of visitation between incarcerated sex offender and his child after ap‐
plying Turner factors).  
No. 17‐1581                                                          7

this case, however, we need not confront whether the Depart‐
ment violated this standard, or what the precise contours of 
the  standard  are,  because  the  district  court  correctly  con‐
cluded that there are valid defenses to Mr. Easterling’s claims. 
    First we address the statute of limitations. Mr. Easterling 
contends that the district court erred by ruling that his claim 
about the denial of visitation in 2004 was untimely. He sub‐
mits  that  the  2004  denial  was  a  “continuing  violation”  and 
therefore renders his suit timely. See Nat’l R.R. Passenger Corp. 
v. Morgan, 536 U.S. 101, 114–15 (2002). He characterizes his in‐
jury as a continuous denial of visits with his daughter for over 
ten years that began in 2004 and analogizes this situation to 
cases  of  prolonged  indifference  by  prison  staff  to  inmates’ 
medical  needs.  See,  e.g.,  Turley  v. Rednour,  729 F.3d  645,  651 
(7th Cir. 2013) (long‐term prison conditions caused cumula‐
tive  injury  that  accrued  later  for  statute‐of‐limitations  pur‐
poses);  Heard  v. Sheahan,  253 F.3d  316,  318  (7th  Cir.  2001) 
(every day prison officials failed to treat condition “marked a 
fresh infliction of punishment that caused the statute of limi‐
tations to start running anew”). 
    We  cannot  accept  this  characterization  or  the  suggested 
analogy. The 2004 denial was complete once the visitation was 
denied,  and  Mr. Easterling  could  have  sought  redress  then. 
See Pouncil v. Tilton, 704 F.3d 568, 581–82 (9th Cir. 2012) (ruling 
that  second  denial  of  conjugal  visits  was  independently  ac‐
tionable  from  original  denial  for  limitations  purposes).  Sec‐
ond, in medical‐indifference cases, it may be unreasonable to 
require a plaintiff to bring multiple suits for ongoing injuries 
that  are  not  easily  allocable  to  separate  suits.  See  Turley, 
729 F.3d at 651. But here the denial in 2004 was effective only 
8                                                      No. 17‐1581 

for six months. It is therefore reasonable to require a separate 
suit then. 
    Mr. Easterling’s other reply to the limitations defense—eq‐
uitable estoppel—also fails. He contends that he did not sue 
earlier  because  he  relied  on  the  warden’s  assurance  in  2005 
that if he completed treatment, he could visit with his daugh‐
ter. But, he says, he did not find out until 2013 that he needed 
sex offender treatment, which was unavailable to him. These 
allegations do not justify equitable estoppel. “Equitable estop‐
pel, which is a doctrine of federal law, ‘comes into play if the 
defendant takes active steps to prevent the plaintiff from su‐
ing in time … .’” Rosado v. Gonzales, 832 F.3d 714, 716 (7th Cir. 
2016) (quoting Shropshear v. Corp. Counsel of Chi., 275 F.3d 593, 
595 (7th Cir. 2001)). Such a situation can occur if the defendant 
“promis[es] not to plead the statute of limitations,” id. (quot‐
ing Shropshear, 275 F.3d at 595), or “prevents a plaintiff from 
obtaining information that he needs in order to be able to file 
a  complaint  that  will  withstand  dismissal,”  Jay  E.  Hayden 
Found. v. First Neighbor Bank, N.A., 610 F.3d 382, 385 (7th Cir. 
2010). Here, Mr. Easterling knew that prison officials had de‐
nied  him  visits  with  A.N.  in  2004.  The  warden’s  statement 
about treatment did not “prevent” Mr. Easterling from know‐
ing that he could sue.  
    Mr. Easterling also contends that the district court improp‐
erly  entered  summary  judgment  for  Warden  Haines  and 
Ms. Adams  when  it  reasoned  that  these  officials  did  not 
“deny”  him  visits  with  A.N.  in  2013.  But  even  if  their  re‐
sponses  were  “denials”  of  visits,  Mr.  Easterling  cannot  pre‐
vail. Wisconsin prison officials may not consider a request for 
a  minor’s  visit  unless  the  minor’s  guardian  has  returned  a 
completed questionnaire, initiated by the inmate through the 
No. 17‐1581                                                         9

formal visitation process, and consented to the visit. See Wis. 
Admin.  Code  DOC  § 309.08(1)(b);  DAI  Policy  #  309.06.01. 
Mr. Easterling does not challenge the penological legitimacy 
of this procedure or dispute that he did not follow it. The pro‐
cedure ensures that the visitor, and not just the inmate, wants 
the visit. Because a legitimate penological reason, the lack of 
visitor consent, justified any “denial” in 2013, the defendants 
are not liable. See Turner, 482 U.S. at 89; Woods v. O’Leary, 890 
F.2d 883, 887 (7th Cir. 1989) (restriction that required compli‐
ance with prison procedures was reasonable). 
     Finally,  we  address  Mr.  Easterling’s  contention  that  the 
district court should have recruited counsel for him. The dis‐
trict court did recruit counsel for Mr. Easterling for the limited 
purpose of mediation. But Mr. Easterling says he should have 
had legal assistance earlier. He requested such visitation four 
times, each time showing that he had contacted lawyers to no 
avail. He argued that his mental‐health issues (attention‐defi‐
cit  and  hyperactive  disorders,  mood  disorder,  and  depres‐
sion), his limited access to the law library, and the complexity 
of his case supported recruiting counsel. Each time, the court 
correctly assessed the need for the assistance of counsel and 
determined that the task at hand did not require such assis‐
tance.  The  court  also  reasonably  concluded  that  Mr.  Easter‐
ling’s ability to present arguments was “quite advanced,” as 
evidenced  by  his  comprehensive,  organized  filings  and  so‐
phisticated arguments.7 The district court evaluated “the par‐
ticular  plaintiff’s  capacity  as  a  layperson  to  coherently  pre‐
sent” the relevant facts and legal argument. Olson v. Morgan, 
750  F.3d  708,  712  (7th Cir.  2014)  (quoting  Pruitt  v. Mote, 

                                                 
7 R.37 at 2. 
10                                                   No. 17‐1581 

503 F.3d 647, 655 (7th Cir. 2007) (en banc)). We therefore can‐
not say that the district court abused its discretion in declining 
to recruit counsel.  
       
                            Conclusion 
      The judgment of the district court is therefore 
                                                     AFFIRMED.